DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/29/22 has been entered.
 
Response to Arguments
Applicant's arguments filed 8/1/22 have been fully considered but they are not persuasive.  The amendments, while overcoming the 103 rejection as previously cited in the office action of 6/2/22, do not apply to the new rejection with the inclusion of a new reference and new reasoning as provided below.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1, 10 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10 and 17 recite the limitation "the package interconnects" in the newly amended portion of each of the claims.  There is insufficient antecedent basis for this limitation in the claim.  It appears that the Applicant meant “the package substrate” and in order to advance prosecution this is how the claims will be interpreted.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-12, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kent US 2014/0246773 and further in view of Uzoh WO 2018/194827 and further in view of Shimada et al US 6489669 and further in view of Elsherbini et al US 2020/0091128.

Pertaining to claims 1, 10 and 17, Kent teaches an integrated circuit (IC) package (and method), comprising: 
a package die 10; 
a plurality of die interconnects 35 on an active surface of the package die; 
an integrated passive device (IPD) 14 coupled 33 to the active surface of the package die, between the plurality of die interconnects 35, in which a portion of the IPD extends beyond a Z-height of the plurality of die interconnects See Figure 4 (note Z-Height is measured from the bottom surface of die 10 to the bottom surface of each of elements 35 and 14, thus the Z-Height of the IPD exceeds that of the interconnects 35, however, please also see Shimada as explained below); and 
a package substrate 20 coupled to the plurality of die interconnects, the package substrate comprising a cavity to receive the portion of the IPD See Figure 4.

    PNG
    media_image1.png
    361
    743
    media_image1.png
    Greyscale


Kent fails to teach wherein the IPD is “directly mounted” on the active surface.  Uzoh teaches direct bonding of dies.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Uzoh into the device/method of Kent by using a direct bonding technique.  The ordinary artisan would have been motivated to modify Kent in the manner set forth above for at least the purpose of reducing die fabrication and process costs, reducing complexity and reducing susceptibility to particles and contaminants [0023].

While Kent teaches the Z-Height noted above, it is not clear whether or not the IPD of Kent would meet the claimed limitation for z-height when using the direct bonding technique taught by Uzoh.  However, the thickness of the chip is what is at issue, and it would be obvious that a cavity would be required even when using direct bonding if the IPD chip was too thick (or any type of chip).  See for example Shimada.  Shimada teaches a chip that, if it were to be direct bonded, would still require a cavity in the substrate for the device to be formed.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Shimada into the method of Kent/Uzoh by providing a cavity that permits the thickness of the IPD mounted to the chip to fit as desired.  The ordinary artisan would have been motivated to modify Kent in the manner set forth above for at least the purpose of providing the thinnest possible structure that has an direct bonded IPD device to a package die.  Note, that any IPD that has a thickness that exceeds the height of the interconnects is going to meet this limitation, and it is an obvious design choice.  It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the height of the interconnects through routine experimentation and optimization to obtain optimal or desired device performance because the interconnect height is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05

	Given the teaching of the references, it would have been obvious to determine the optimum thickness, temperature as well as condition of delivery of the layers involved.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.”  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	
	Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

	An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).


Finally, Kent does not teach wherein there are different pitches of at least some of the plurality of die interconnects between the package die and the package substrate, a first pitch being greater than a second pitch among at least some of the plurality of die interconnects.  Kent teaches different pitches between the package substrate and the IPD.  However, having two or more different pitches of interconnects in a package die mounted on a package substrate is not new, and is simply a matter of design choice that would have been obvious to one of ordinary skill at the time the invention was filed.  Different pitches of interconnects are often needed in order to provide for spacing of devices, spacing of wires and to match up to “off the shelf” components rather than customizing every chip for each purpose.  Elsherbini teaches a die 114-2 that has multiple pitches (3 distinct sets) between the package die and the package substrate 102.  If one were to mount an IPD onto the center portion of Elsherbini, there would still exist two different interconnect pitches between the die and the substrate.  See Figure 1A (provided below with annotations). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have varying pitches of interconnects for the reasons stated above.  


    PNG
    media_image2.png
    731
    832
    media_image2.png
    Greyscale


Pertaining to claims 2 and 11, Kent teaches the IC package of claims 1 and 10, further comprising: 
a mold underfill 34 between the IPD and the cavity of the package substrate See Figure 4.

Pertaining to claims 3 and 12, Kent teaches the IC package of claims 2 and 11, further comprising the mold underfill 34 between the plurality of die interconnects and the IPD See Figure 4.

Pertaining to claims 4 and 18, Kent teaches the IC package of claims 1 and 17, in which the Z-height of the plurality of die interconnects is less than a Z-height of the IPD See Figure 4 (And rejection of claim 1 above).

Pertaining to claims 7 and 20, Kent teaches the IC package of claims 1 and 17, in which the plurality of die interconnects 35 comprise copper pillar bumps [0028].

Pertaining to claims 8 and 16, Kent teaches the IC package of claims 1 and 10, further comprising a plurality of package bumps 30 coupled to the package substrate See Figure 4.

Pertaining to claim 9, Kent teaches the IC package of claim 1, in which the plurality of package bumps comprise a ball grid array (BGA). [0035]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kent/Uzoh/Shimada/Elsherbini as applied to claims 1 and 10 above, and further in view of Do et al US 2008/0272465.

Pertaining to claims 5 and 13, Kent/Uzoh and Shimada teaches the IC package of claims 1 and 10, but does not teach wherein at least one of the plurality of die interconnects comprises a dummy die interconnect.  Do teaches that via holes in IC packages need not always be electrically connected [0042] and that this is simply based on the device function See element 50 figure 5A.   Omission of an element and its function where not needed is obvious.  See, Ex parte Rainu, 168 USPQ 375 (PTO Bd. of App. 1969)
In re Karlson, 136 USPQ 184 (CCPA 1963).  
It is, of course, apparent that the elimination of the Shuldener screen and filler tube eliminates the function of those elements.  It is well settled, however, that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  In re Nelson, 40 CCPA 708, 198 F.2d 837, 95 USPQ 82; In re Eliot, 22 CCPA 1088, 76 F.2d 309, 25 USPQ 111.
In re Wilson, 153 USPQ 740 (CCPA 1967)
Claims are rejected since it was obvious to one of ordinary skill in the art to omit water form reference reaction when its function was not desired; subject matter is not patentable in absence of showing of unexpected result flowing from such omission.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kent/Uzoh/Shimada/Elsherbini as applied to claims 10 above, and further in view of Frutschy US 2005/0142695

Pertaining to claim 15, Kent/Uzoh and Shimada teaches the method of claim 10, but is silent on the specific attaching method used to connect the die to the substrate.  Frutschy teaches that attaching a package substrate comprises reflowing the plurality of die interconnects to couple the package substrate to the package die through the plurality of die interconnects. [0017].  It would have been within the scope of one of ordinary skill in the art at the time the invention was filed to combine the teachings of Kent and Frutschy to enable the connection step of Kent to be performed according to the teachings of Frutschy (reflow process) because one of ordinary skill in the art at the time the invention was filed would have been motivated to look to alternative suitable methods of performing the disclosed connection step of Kent and art recognized suitability for an intended purpose has been recognized to be motivation to combine.   MPEP § 2144.07.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J TOBERGTE whose telephone number is (571)272-6458. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        9/8/22